DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 12, 2022.  Claims 1, 3 – 9, and 11are amended by the Applicant.  Claim 24 was previously withdrawn from consideration.  Claims 1 – 11 and 24, where Claims 1, 11, and 24 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2022 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Applicant's arguments filed October 12, 2022 have been fully considered but they are moot based on the reasons stated below.
Election/Restrictions
1.	Newly submitted Claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously claimed invention was regarding the generation of privacy protected data from image data collected by sensors, which has been identified to be classified in H04L 63/0421, G06F 21/6245, and/or G06F 21/6254.  See Requirement for Restriction/Election mailed on February 8, 2021 (hereinafter “Restriction Requirement”).
The amendments made to Claim 1 remove the protecting or anonymizing of personal data and add limitations that are directed to determining the positions of objects within data obtained by multiple sensors which can be classified in G06V 10/80, G06V 10/811, G06V 20/64, and/or G06V 20/647.  The amended claims are directed towards a different invention than the invention previously examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1 – 11 (Claims 2 – 11 are dependent on Claim 1) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Since there are no non-elected claims presented for examination, no art rejections are presented.
Conclusion
Applicant's amendment necessitated the restriction by original presentation presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496